Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7, 9, 11, 13 & 15) in the reply filed on 28 March 2022 is acknowledged.  The traversal is on the ground(s) that there isn’t a serious burden and the examiner has not supplied a reasonable materially different process as a basis for restriction (reply, pg. 2-3).  This is not found persuasive for the reasons of record on pg. 2-3 of the office action mailed 28 January 2022. In brief, the composition may be used in the material different process of stability testing and the inventions have acquired a separate status in the art due to their different classifications.
Claims 16, 17, 19, 21, 22, 24, 26, 28 & 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 March 2022.
Applicant's election with traverse of:
A) At least one cationic surfactant-behentrimonium chloride
B) At least one oil-coconut oil in the reply filed on 28 March 2022 is acknowledged.  The traversal is on the ground(s) that there no is a serious burden to examine all of the species.  This is not found persuasive for the reasons of record on pg. 4 of the office action mailed 28 January 2022. In brief, the species or grouping of the species require a different field of search.
No claims are withdrawn as a result of this election, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 March 2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1-7, 9, 11, 13, 15-17, 19, 21, 22, 24, 26, 28 & 30 are pending. 
Claims 8, 10, 12, 14, 18, 20, 23, 25, 27, 29, 31 & 32 are cancelled.
Claims 3, 6, 15 & 21 are amended. 
Claims 16, 17, 19, 21, 22, 24, 26, 28 & 30 are withdrawn. 
Claims 1-7, 9, 11, 13 & 15 are under consideration.
Examination on the merits is extended to the extent of the following species:
A) At least one cationic surfactant-behentrimonium chloride, and
B) At least one oil-coconut oil 
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 January 2021 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 
Objections/Rejections
Drawings
The drawings are objected to because there is only one figure and the drawing refers to it as “FIGURE 1”. However, 37 CFR 1.84(u)(l) indicates when there is only one drawing, it must not be numbered and the abbreviation FIG must not appear. Therefore, the figure must be referred to as The Figure (emphasis added). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
 	The disclosure is objected to because of the following informalities: paragraph [00010] of the specification refer to “FIG. 1” but should state The Figure as there is only one figure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sunsilk (Published: 06/08/2017) and Homma (JP 2017048181; Published: 03/09/2017).
*Note: All references refer to the English language translation
Sunsilk teaches a soft and smooth treatment cream that is an intensive treatment mask which is applied to hair and rinsed (pg. 5 & 7). Sunsilk teaches their mask comprises astrocaryum murumuru seed butter, cetearyl alcohol (i.e. fatty alcohol), amodimethicone (i.e. at least one aminosilicone), cocos nucifera oil (i.e. coconut oil), and behentrimonium chloride (i.e. at least one cationic surfactant) (pg. 7). Sunsilk teaches their mask comprises hydroxyethylcellulose (pg. 7).
Sunsilk does not teach inclusion of nanocrystalline cellulose or its amount. Homma addresses these deficiencies.
With respect to claims 1-3, and the elected species, Homma teaches cosmetic that may be a hair cosmetics including “rinses, hair conditioners… hair treatment agents… and the like. Examples of the hair treatment agent include hair cream…” which comprises cellulose nanocrystals and a water-soluble polymer (pg. 1 & 5). Homma teaches the cellulose nanocrystals are present in an amount of “0.01 to 5.0% by mass, more preferably 0.05 to 2.0% by mass with respect to the entire cosmetic “with “0.3-0.8% by mass is even more preferable” (pg. 3). Homma teaches the water-soluble polymer may be thickening polysaccharides which include hydroxyethylcellulose (pg. 3).  Homma teaches the water-soluble polymer is present in an amount of “0.03-5.0% by mass…, more preferably 0.1-0.5 mass% in the entire cosmetic (pg. 3).  Homma teaches preparations having the “cellulose nanocrystals… and the water-soluble polymer have a uniform feeling without separation of water, have no stickiness of the preparation, and have excellent usability” (pg. 3 & 6). Their inventive products do not form aggregates and improve stability of the formulation (pg. 6). Homma teaches their inventive compositions may comprise cationic surfactants, vegetable oils, silicone oils, higher alcohols, and vegetable fats and waxes (pg. 5).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Sunsilk’s cream intensive hair mask by adding 0.01 to 5.0% cellulose nanocrystals as suggested by Homma because Sunsilk and Homma are directed to cream hair treatments comprising hydroxyethylcellulose as the water-soluble thickening polymer and Homma teaches the combination of hydroxyethylcellulose and cellulose nanocrystals result in a stable formulation without water separation, that has no stickiness, and has excellent usability. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to reduce the stickiness of the formulation and enhance its usability based upon Homma’s teachings. 
With regard to the recited amounts of nanocrystalline cellulose, the combined teachings of Sunsilk and Homma teach a composition comprising cellulose nanocrystals in an amount which overlaps or falls within the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 7, 9, 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sunsilk [as evidenced by Bongers (US 20160128929; hereinafter Bongers ‘929)] and Homma as applied to claims 1-3 above, and further in view of Bongers [(US 20150125416; hereinafter Bongers), and as evidenced by Wang (WO 2013/045382)]. 
With regard to claims 7, 9, 11 & 13, and the elected species, the combined teachings of Sunsilk and Homma teach cream hair treatments comprising nanocrystalline cellulose, murumuru butter, at least one fatty alcohol/cetearyl alcohol, amodimethicone, coconut oil, and behentrimonium chloride. As evidenced by Bongers ‘929, creams are structured liquids ([0012] & [0146]). 
Neither Sunsilk nor Homma teach the amounts of the at least one fatty alcohol, amodimethicone, coconut oil, and behentrimonium chloride. These deficiencies are addressed by Bongers.
In the same field of invention of hair conditioners, Bongers teaches a structured liquid that may be used as a hair conditioner (abstract; [0139]; Bongers’ claim 15). Bongers in Example U100 teaches a formulation comprising 1.5% of an oil mixture which comprises 60% coconut oil (i.e. 0.9% coconut oil), 3.57% of DC57134 silicone emulsion, 4.0% Lanette/cetyl stearyl alcohol and 1.0% of Gernamin BTLF/behentrimonium chloride (Table 1 & 2-pg. 10-11). As evidenced by Wang, Dow Corning 5-7134 is a mixture that comprises amodimethicone (pg. 14). More broadly, Bongers teaches fatty alcohols “in [the] structured liquids… will generally range from 0.01 to 10%, preferably from 0.1% to 8%, more preferably from 0.2% to 7%, most preferably from 0.3% to 6% by weight of the composition” [0088]. More broadly, Bongers teaches amodimethicone to be a preferred class of silicones for inclusion in shampoos and conditioners of the invention with the “total amount of silicone is preferably from 0.01 wt % to 10% wt of the total composition more preferably from 0.1 wt % to 5 wt %, most preferably 0.5 wt % to 3 wt % is a suitable level” ([0096] & [0101]). More broadly, Bongers teaches the level of cationic surfactant, which includes behentrimonium chloride, “will generally range from 0.01% to 10%, more preferably 0.05% to 7.5%, most preferably 0.1% to 5% by weight of the composition. Preferably the concentration of the one or more cationic surfactants is maximally 2% by weight, preferably 1.5% by weight, preferably 1% by weight” ([0070] & [0080]).
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the hair cream suggested by the combined teachings of Sunsilk and Homma by adjusting the amount of the at least one alcohol/cetearyl alcohol to generally be 0.01 to 10%, the at least one aminosilicone/-amodimethicone to be preferably from 0.01 wt % to 10% wt %, the at least one oil/coconut oil to be 0.9% wt % and the at least one cationic surfactant/behentrimonium chloride to “generally range from 0.01% to 10%” as taught by Bongers because Sunsilk, Homma, and Bongers are directed to hair treatments that are structured liquids including creams. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use the reagents in quantities art recognized as suitable for treating hair.
With regard to the recited amounts of at least one fatty alcohol/cetearyl alcohol, at least one aminosilicone/amodimethicone, at least one oil/coconut oil, and at least one cationic surfactant/behentrimonium chloride, the combined teachings of Sunsilk, Homma, and Bongers teach a composition comprising cetearyl alcohol, amodimethicone, coconut oil, and behentrimonium chloride with amounts which overlap or fall within the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claims 4-7, 9, 11, 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sunsilk [as evidenced by Bongers (US 20160128929; hereinafter Bongers ‘929)] and Homma as applied to claims 1-3 above, and further in view of Gutmann (US 2009/0297466)
With regard to claims 4-7, 9, 11, 13 & 15 and the elected species, the combined teachings of Sunsilk and Homma teach cream hair treatments comprising 0.01 to 5.0% nanocrystalline cellulose, cetearyl alcohol, behentrimonium chloride, and murumuru butter. Sunsilk teaches their composition is a treatment mask conditioning system that softens hair which comprises water (pg. 7).
Neither Sunsilk nor Homma teach the amount of murumuru butter, at least one fatty alcohol/cetearyl alcohol, at least one aminosilicone/amodimethicone, at least one oil/coconut oil and at least one cationic surfactant/behentrimonium chloride. This deficiency is addressed by Gutmann.
In the same field of invention, Gutmann teaches aqueous moisturizing compositions which contain additional hair conditioning agents (Gutmann’s claim 15). Gutmann in Table XIII teaches an ultramoisturizing treatment masque comprising Astrocaryum Murumuru Seed Butter in an amount of 0.07%, cetearyl alcohol in an amount of 7.21% and behentrimonium chloride in an amount of 0.75% (pg. 14). More broadly, Gutmann teaches Astrocaryum Murumuru Seed Butter to be an example of naturally occurring glyceryl esters of fatty acids of the oil component, with plant-derived oils, and esters being present as optional components in an individual range from about 0.5-55%, based on the total weight of the compositions ([0051], [0052], [0062] & [0076]). Gutmann teaches inclusion of silicones, which include amodimethicone, with silicones taught for inclusion as an optional component with an in an individual range from about 0.5-55% ([0051] & [0079]). Gutmann teaches coconut oil to be an example of naturally occurring glyceryl esters of fatty acids of the oil component, with plant-derived oils, and esters being present as optional components in an individual range from about 0.5-55%, based on the total weight of the compositions ([0051], [0052], [0062] & [0076]). The ordinary skilled artisan at the time of filing recognized that cetearyl alcohol is a nonionic surfactant; Gutmann also teaches inclusion of nonionic surfactants as an optional component present in an individual range from about 0.5-55% [0051]. More broadly, Gutmann also teaches the cationic component, which includes behentrimonium chloride, is “used in the compositions of the present invention in an amount in the range of from about 0.1% to about 5%, preferably an amount in the range of from about 0.1% to about 2% and most preferably in the amount of about 0.4%, by total weight of the composition” ([0030] & [0039]). 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the hair mask suggested by the combined teachings of Sunsilk and Homma by adjusting the amount of murumuru butter in the composition to be from 0.07 to about 55%, the at least one fatty alcohol/cetearyl alcohol in the mask to be from about 0.5-55%, the at least one aminosilicone/- amodimethicone in the mask to be from about 0.5-55%, the at least one oil/coconut oil in the mask to be from about 0.5-55%, and at least one cationic surfactant/behentrimonium chloride in the mask to be from about 0.1% to about 5% by weight of the composition as suggested by Gutmann because Sunsilk, Homma and Gutmann are directed to hair treatments which include masks comprising “murumuru butter… and at least one cationic surfactant/behentrimonium chloride and Gutmann teaches these amounts as suitable for formulation of hair treatment masques. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use the reagents in quantities art recognized as suitable for treating hair.
With regard to the recited amounts of nanocrystalline cellulose, murumuru butter, at least one fatty alcohol/cetearyl alcohol, at least one aminosilicone/amodimethicone, at least one oil/coconut oil, and at least one cationic surfactant/behentrimonium chloride, the combined teachings of Sunsilk, Homma, and Gutmann teach a composition comprising these reagents in  amounts which overlap or fall within the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sunsilk and Homma as applied to claims 1-3 above, and further in view of Kelly (US 2007/0207097). 
With regard to claims 4-6, and the elected species, the combined teachings of Sunsilk and Homma teach cream hair treatments comprising nanocrystalline cellulose, murumuru butter, at least one fatty alcohol/cetearyl alcohol, amodimethicone, coconut oil, and behentrimonium chloride. 
Neither Sunsilk nor Homma teach the amount of murumuru butter for inclusion in the composition. This deficiency is addressed by Kelly.
In the same field of invention of haircare, Kelly teaches haircare compositions which may be used as a cream [0026]. Kelly in Example V teaches a hair conditioner comprising Astrocaryum Murumuru in an amount of 0.5% [0048]. Kelly in Example V also teaches inclusion of the fatty alcohol, cetyl alcohol [0048].
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the hair mask suggested by the combined teachings of Sunsilk and Homma by adjusting the amount of murumuru butter in the composition to be 0.5% of the composition as suggested by Kelly because Sunsilk, Homma and Kelly are directed to hair treatments which include creams comprising murumuru butter and Kelly exemplifies this amount as suitable in their exemplary hair treatment. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use the murumuru butter in a quantity as recognized in the art as suitable for treating hair.
With regard to the recited amounts of nanocrystalline cellulose and murumuru butter, the combined teachings of Sunsilk, Homma, and Kelly teach a composition comprising these reagents in amounts which overlap or fall within the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 4-6 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sunsilk [as evidenced by Bongers ‘929)], Homma, and Bongers [as evidenced by Wang] as applied to claims 1-3, 7, 9, 11 & 13 above, and further in view of Kelly. 
With regard to claims 4-6 & 15, and the elected species, the teachings of Sunsilk, Homma and Bongers are described above. In brief, these prior art references teach a hair treatment comprising nanocrystalline cellulose in an amount of 0.01 to 5.0%, murumuru butter, at least one alcohol/cetearyl alcohol in an amount generally from 0.01 to 10%, at least one aminosilicone/-amodimethicone in an amount preferably from 0.01 wt % to 10% wt %, at least one oil/coconut oil in an amount of 0.9% wt % and at least one cationic surfactant/behentrimonium chloride in an amount generally ranging from 0.01% to 10%.
Neither Sunsilk, Homma nor Bongers teach the amount of murumuru butter. This deficiency is addressed by Kelly.
The teachings of Kelly are described above. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the hair mask suggested by the combined teachings of Sunsilk, Homma and Bongers by adjusting the amount of murumuru butter in the composition to be 0.5% of the composition as suggested by Kelly because Sunsilk, Homma, Bongers and Kelly are directed to hair treatments comprising murumuru butter and Kelly exemplifies this amount as suitable in their exemplary hair treatment. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use the murumuru butter in a quantity as recognized in the art as suitable for treating hair.
With regard to the recited amounts of nanocrystalline cellulose, murumuru butter, at least one alcohol/cetearyl alcohol, at least one aminosilicone/amodimethicone, at least one oil/coconut oil and at least one cationic surfactant/behentrimonium chloride, the combined teachings of Sunsilk, Homma, Bongers and Kelly teach a composition comprising these reagents in amounts which overlap or fall within the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619  

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619